Citation Nr: 0117813	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  91-18 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a back disability.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to an increased rating for an anxiety 
disorder, currently rated 30 percent disabling.

5.  Entitlement to a temporary total hospitalization rating 
for a VA Medical Center (VAMC) admission from February 10, 
1993 to March 19, 1993.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1952.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a July 1990 RO decision that denied a claim for 
an increase in a 30 percent rating for a service-connected 
anxiety disorder.  The claim for an increased rating was 
denied in a February 1993 Board decision; such Board decision 
was vacated and the case remanded by a February 1995 decision 
of the United States Court of Veterans Appeals (which has 
since been renamed the United States Court of Appeals for 
Veterans Claims) (Court).  The Board again denied the 
increased rating claim in a May 1997 decision; such Board 
decision was vacated and the case remanded pursuant to a 
November 1998 joint motion and Court order.  The increased 
rating issue has been the subject of a number of Board 
remands, the last one being in April 1999.

This case also comes to the Board from an August 1993 RO 
decision that denied a temporary total hospitalization rating 
(38 C.F.R. § 4.29) for a VAMC admission from February 10, 
1993 to March 19, 1993.  In January 2001 the RO issued a 
statement of the case to the veteran, informing him that he 
had not timely perfected his appeal of this issue.  Upon 
review, the Board notes that the RO informed the veteran in a 
September 30, 1994 supplemental statement of the case that he 
had until November 25, 1994 to exercise his appellate rights 
on this issue; he filed his substantive appeal on this issue 
on November 15, 1994, within the time prescribed.  The Board 
will therefor address this issue de novo.  

This case also comes to the Board from a July 1996 RO 
decision that denied applications to reopen claims for 
service connection for a back disability and PTSD, and denied 
service connection for glaucoma.  


FINDINGS OF FACT

1.  In an unappealed October 1952 decision, the RO denied 
service connection for a back disability.  The evidence 
submitted since the 1952 RO decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  In an unappealed June 1993 decision, the RO denied 
service connection for PTSD.  The evidence submitted since 
the 1993 RO decision is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Glaucoma was not present during service for many years 
thereafter, and it was not caused by any incident of service.

4.  The veteran's service-connected anxiety disorder is 
productive of no more than definite social and industrial 
impairment.  It also produces no more than some occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).

5.  The veteran was not hospitalized for a period in excess 
of 21 days for treatment of his service-connected anxiety 
disorder from February 10, 1993 to March 19, 1993.


CONCLUSIONS OF LAW

1.  The veteran has not submitted new and material evidence 
since the final 1952 RO decision, and his claim for service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R.§ 3.156 
(2000).

2.  The veteran has not submitted new and material evidence 
since the final 1993 RO decision, and his claim for service 
connection for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R.§ 3.156.

3.  Glaucoma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

4.  The criteria for a rating in excess of 30 percent for an 
anxiety disorder have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.132, Code 9400 (1996); 38 C.F.R. § 4.130, Code 
9400 (2000).

5.  The criteria for a temporary total disability evaluation 
based on hospitalization from February 10, 1993 to March 19, 
1993 have not been met.  38 C.F.R. § 4.29.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1951 to March 
1952.  

On the veteran's November 1950 pre-induction examination, it 
was noted that he had injured his low back playing football 
in 1947, and that the condition was mildly symptomatic with 
pain on heavy lifting and turning a certain way.  He 
indicated that he had been told by a chiropractor that he had 
a dislocated vertebra.  There was minimal limitation of 
forward flexion of the spine, and X-rays showed a slight 
accentuation of the lordotic curve.  All other pertinent 
findings were within normal, and he was found qualified for 
military service.  

The veteran's service medical records show he was admitted to 
an Army hospital in August 1951 for observation of suspected 
lumbosacral strain.  He was discharged in September 1951 with 
diagnoses of lumbosacral strain, not found, and psychogenic 
musculoskeletal reaction.  Immediately on his discharge, his 
symptoms returned.  It was reported that his past history was 
bizarre and inconsistent.  The doctor was convinced there was 
a marked exaggeration of symptoms and a neuropsychiatric 
consultation was recommended.  Later in September 1951 he was 
readmitted to the Army hospital where he reported that he had 
injured his back 5 years earlier playing football and was in 
bed for about a week at the time.  He said he had had mid-
back pain for about 5 years duration.  X-rays of the thoracic 
and lumbar spine, and a lumbar myelogram, were negative.  The 
final diagnoses were passive-aggressive reaction, alternating 
with aggressive reactions, manifested by temper tantrums, 
passive obstructionism and immature behavior; and psychogenic 
neuro-skeletal reaction manifested by mid-back pain.  Both 
conditions were considered to have existed prior to service.  
He was discharged from the hospital with a recommendation for 
separation from service.  His March 1952 service separation 
examination noted normal eyes, spine, and psychiatric 
findings; his vision was 20/15, bilaterally.

In July 1952 the veteran filed a claim for service connection 
for residual of a back injury, and said he had a nervous 
condition that was aggravated by having been in the Army.

On an August 1952 VA orthopedic examination, it was noted 
that the veteran had mild scoliosis of the spine while 
standing, and that it disappeared when lying prone.  The 
diagnosis was chronic low backache, poor posture.

On an August 1952 VA psychiatric examination, the veteran 
reported that he had a back injury before service.  The 
diagnosis was conversion reaction.

In October 1952 the RO denied service connection for a back 
condition, and the veteran did not appeal that decision.  The 
RO granted service connection for an anxiety disorder rated 
10 percent disabling.

On a May 1954 VA psychiatric examination, the diagnosis was 
anxiety reaction.

In May 1954 the RO increased the rating for the service-
connected anxiety disorder to 50 percent.

On a May 1957 VA psychiatric examination, the diagnosis was 
anxiety reaction with conversion features.

In June 1957 a board of VA psychiatrists reviewed the 
veteran's claims file and found that the symptomatology of 
the veteran's psychiatric illness had been that of a 
psychoneurosis rather than that of a primary personality 
disorder and that it had been characterized by both anxiety 
and somatic complaints.  

On April 1958, April 1959, and April 1960 VA psychiatric 
examinations, the veteran complained of headaches and neck 
pains (but did not make reference to his back).  The 
diagnosis on all examinations was anxiety reaction.

In May 1960 the RO reduced the rating for the veteran's 
service-connected anxiety reaction to 30 percent; that rating 
has been in effect ever since.

On April 1962 VA psychiatric examinations, the veteran 
complained of headaches and neck pains (but did not make 
reference to his back).  The diagnosis was anxiety reaction 
with depressive features.

Correspondence from the veteran and his attorney in the 1960s 
shows that the veteran was sentenced to an indeterminate 3 
year sentence at New Jersey State Prison in 1964 for a morals 
charge involving an infant.

In March 1990 the veteran filed for an increased rating for 
his service-connected anxiety disorder.

Outpatient treatment records from Howard Mental Health 
Service and the VAMC in White River Junction, Vermont in 1990 
show the veteran sought psychiatric treatment for symptoms 
largely related to recent marital problems.  At the VA eye 
clinic in May 1990 it was noted that that he complained of 
increased intraocular pressure.  Glaucoma was suspected.

The veteran was admitted to the VAMC in White River Junction 
in late April 1990 for psychiatric reasons that he related to 
marital problems.  During the admission, he reported that he 
had been raped during service but said he did not want to 
talk about the matter.  It was also noted he had been 
imprisoned for 18 months in 1960 for molestation of a young 
girl.  When discharged from the hospital in mid-May 1990, the 
diagnoses included a mixed personality disorder with 
dependent borderline and narcissistic features.  

In a May 1990 letter, Terry Lanes, M.D., a VA physician, said 
the veteran had been admitted to the VAMC in April 1990 for 
an adjustment disorder with a depressed mood.  Dr. Lanes said 
the veteran's symptoms did not fit the criteria for major 
depression and that in addition to a general anxiety 
disorder, he had a personality disorder. 

In July 1990, the RO denied the claim for an increased rating 
for an anxiety disorder.

At a November 1990 Travel Board hearing, the veteran 
testified he had been sexually assaulted many times during 
service.  He said he had dreams and flashbacks relating to 
his period of service and that such were increasing in 
frequency.  He said he had previously attempted suicide and 
no longer wanted to live.  He related he had difficulty with 
his social life and said that he had been married three 
times.  He testified he last worked in 1988 and was currently 
receiving ongoing psychological treatment.

In a December 1990 letter, C. Tyler Wood, M.S., of Spectrum 
Counseling Center, related he had counseled the veteran 
numerous times and diagnosed him as having PTSD, based on in-
service sexual trauma.  Mr. Woods noted the veteran had only 
recently been able to acknowledge that he was assaulted.  He 
opined the veteran would not be able to function effectively 
in the work place.

In a December 1990 evaluation report, Marcia Hemley, Ph.D. 
and Nancy T. Silberg, M.D., related the veteran had been 
referred by the Vermont disability determination agency for 
an evaluation of his psychological functioning.  Following 
examination, it was noted that the clinical findings were 
consistent with a diagnosis of major depression and PTSD.  It 
was also noted he had a passive-aggressive character 
organization.  It was concluded that based on the veteran's 
psychological problems, he would have a very difficult time 
maintaining competitive employment.

In December 1990 the veteran, through his representative at 
the time, filed a claim for service connection for PTSD.

In February 1991, the veteran was granted Supplemental Social 
Security Income based on disability.  He was found disabled 
as of August 1990.

In an October 1991 letter, Mr. Woods, (the veteran's 
counselor from Spectrum Counseling Center), related he had 
treated the veteran since August 1990.  Mr. Woods stated that 
the veteran's issues and concerns mainly regarded the death 
of family members (his mother when he was 8, his father when 
he was 18, and his sister in 1990), his divorce, and a 
claimed sexual assault during service.   It was also noted 
that the veteran had been arrested in September 1991 and 
charged with sexual assault. 

A December 1991 VA compensation examination report shows that 
the veteran complained that he had been sexually assaulted 
during service but was embarrassed to talk about it.  It was 
noted that it was not until a VA hospitalization in 1990 that 
he claimed he was sexually victimized, and that such 
allegation was in response to being confronted with 
documentation that he had been convicted and incarcerated for 
pedophilia in the 1960s.  The VA examiner found it 
significant that he had not mentioned the history of 
pedophilia to any mental health professional who had treated 
him over the years.  Following examination the assessments 
were pedophilia (possibly a multiple offender), a personality 
disorder (most likely mixed with borderline, dependent, and 
narcissistic traits), and a generalized anxiety disorder (by 
history).  The examiner that opined it was premature to make 
a legitimate determination about the presence or absence of 
PTSD arising out of his alleged sexual assault.

A December 1991 VA social and industrial survey notes that 
the veteran reported he was sexually assaulted on several 
occasions during service; and it was noted he did not report 
such until recently and that he was a poor historian.  He 
said that he had not worked since he moved to Vermont three 
years ago.  He related he was subsisting on Social Security 
income, VA compensation, and a disability insurance policy.  
He said that he had been married and divorced three times, 
that he lived a solitary existence with no friends, and that 
he belonged to no social groups or organizations.  The 
assessment was that it was difficult to determine what 
portion of his present condition and circumstances were 
attributable to his service-connected disability. 

In a March 1992 letter, Reza Nemazee, Ph.D., said he had 
examined the veteran for PTSD in March 1992 and the veteran 
reported he had been raped multiple times during service and 
experienced nightmares and flashbacks ever since.  He said he 
had been unemployed since 1988, when he sold his business.  
He related he had been married and divorced three times, and 
had no social contacts or hobbies.  Following evaluation it 
was noted the veteran suffered from the sequelae of a 
traumatic rape that had occurred in service and had long-
standing dysthymia related to those events.  The diagnoses 
included chronic PTSD, primary type dysthymia (early onset), 
and a personality disorder (with prominent, dependent, and 
passive-aggressive traits).  It was opined that the veteran 
was incapable of self-support through gainful employment and 
was in need of comprehensive psychiatric/psychological 
treatment in order to function even at minimal efficiency.  
It was also noted that the veteran did not need inpatient 
hospitalization. 

In correspondence received from the veteran in April 1992, he 
said he had had back pain since he had been jumped and raped 
by fellow soldiers while he had been lying on his bunk during 
service. 

In an April 1992 letter, Mr. Woods related that, given the 
veteran's case history, he was reluctant to diagnose PTSD; 
rather, the proper diagnosis was adult antisocial behavior.  
Additionally, Mr. Woods noted the veteran had chosen to 
participate in behavior which had led to his arrest on at 
least two occasions.  The first reported incident occurred 
around 1960 and resulted in his conviction for molestation of 
a young girl, and the second incident was still pending in 
the Vermont legal system.

In a May 1992 addendum to a December 1991 VA examination, the 
doctor stated the he agreed with the diagnosis of adult 
antisocial behavior that had been made by the veteran's 
counselor, Mr. Woods.  The VA doctor noted that the 
historical data throughout the veteran's records directly 
contradicted his claim that he was avoidant of sexual 
matters.  Furthermore, he was a convicted sex offender and 
had a similar pending charge.  The examiner related that it 
was impossible to establish a diagnosis of PTSD.  The 
assessments were pedophilia, mixed personality and 
generalized anxiety disorders, and adult anti-social 
behavior. 

On February 10, 1993, the veteran was admitted to the VAMC in 
White River Junction.  He reported he had a history of 
nightmares and flashbacks related to a rape in the service.  
He said he had hypervigilence, anxiety, and poor sleep.  It 
was noted he was a difficult historian and that an old 
history was obtained from a chart.  During the course of 
hospitalization, he had an internal medicine consult for his 
multiple somatic complaints, but refused a recommended 
Thallium test.  He worked with John Corson, Ph.D., but showed 
little improvement in his behavior or acceptance of other 
people.  He had numerous group therapies directed toward his 
insensitivity to others, but was unable to benefit from this 
feedback.  He also seen for possible depression, and 
tolerated medication for this with no difficulties.  When 
discharged on March 19, 1993, the diagnoses were PTSD, and a 
mixed personality disorder (not otherwise specified, Cluster 
B).  

Dr. Nemazee indicated in an April 1993 statement that he had 
been treating the veteran for over a year and that the Axis I 
diagnoses were chronic PTSD, and primary type dysthymia 
(early onset); and the Axis II diagnosis was a personality 
disorder, with prominent dependent and passive-aggressive 
traits.  Dr. Nemazee noted he was aware of the veteran's 
extreme inappropriate sexual behavior in his thirties (which 
had resulted in his incarceration) and of the current charges 
against him.  It was noted that the veteran reported that he 
had experienced sexual assaults in the service and suffered 
from the sequelae of these assaults.  It was concluded the 
veteran had incurred serious psychological damage while in 
the service.  It was opined that the veteran did not meet the 
criteria for pedophilia and that the episodes of sexual 
misconduct in the 1960s were primarily due to guilt, shame, 
and a desire to be punished.  Dr. Nemazee opined that the 
veteran did not experience any sexual urges or attachments 
towards children and that he was currently totally disabled 
from work due to PTSD and related depression.  

In a June 1993 statement, two VA examiners, William B. Weeks, 
M.D., and Dr. Corson, Ph.D., noted the veteran was receiving 
treatment for PTSD and a mixed personality disorder, that 
such conditions rendered him unable to work, and that the 
source of the trauma for PTSD was several incidents in 
service.

In June 1993 the RO denied service connection for PTSD, 
claimed as secondary to sexual trauma in service.  The 
veteran did not timely appeal the decision. 

An August 1993 VA hospital discharge summary shows that the 
veteran was admitted after attempting suicide.  The admitting 
Axis I diagnoses were PTSD and dysthymia, and the Axis II 
diagnosis was a personality disorder with borderline 
personality traits.  It was noted that he had allegedly raped 
a mentally retarded patient during his prior admission to a 
VA facility.  The discharge Axis I diagnosis was rule out 
PTSD, and the Axis II diagnosis was a mixed personality 
disorder with narcissistic, antisocial, and borderline 
features.  Later that month, he was again hospitalized for 
psychiatric treatment.  It was noted he had two recent 
suicidal gestures.  The discharge diagnoses included an 
adjustment disorder (not otherwise specified), a personality 
disorder (not otherwise specified and rule out narcissistic 
personality), and rule out PTSD. 

In a statement received by the RO in August 1993, Dr. Corson 
related that he was writing in support of the veteran's claim 
for a total compensation rating based on hospitalization for 
his service-connected anxiety disorder.  Dr. Corson said that 
when the veteran was hospitalized in early 1993 the admission 
diagnoses were PTSD and a personality disorder.  He also 
related that the manifestations of the veteran's PTSD 
included extreme anxiety in certain circumstances (e.g., 
sleeping on the ward with other veterans).  Dr. Corson said 
that it was his opinion that the veteran's anxiety and 
neurotic conditions were at the core of the reasons for his 
admission.  

In an August 1993 questionnaire, Dr. Weeks related that he 
had treated the veteran for PTSD and a mixed personality 
disorder since March 1993.  Dr. Weeks opined that the veteran 
had severe and considerable social and industrial impairment, 
and doubted whether the veteran was employable.  The 
prognosis was poor. 

In an October 1993 statement, Dr. Nemazee related that the 
veteran continued to be unable to work, due to PTSD secondary 
to traumatic service events. 

In a November 1993 statement, Dr. Corson wrote a letter to 
the RO again requesting that the veteran be compensated for 
the VAMC admission in early 1993.  Dr. Corson said that he 
worked on issues relating to anxiety and neurosis and that 
the veteran mentioned at almost every meeting that he was 
anxious about sleeping on the ward with other veterans.

Beginning in December 1993, the veteran was hospitalized at a 
VA facility for treatment of complaints of depression, 
suicidal ideation, and social isolation/demoralization.  When 
discharged in January 1994, the discharge diagnoses included 
a personality disorder with mixed features (narcissistic and 
dependent), a history of alleged sexual assaults on others 
(1990, 1991, and 1992), and organic brain impairment 
(documented by neuropsychiatric testing).

In an April 1994 questionnaire, James S. Reinhard, M.D., a VA 
doctor, said he had treated the veteran for dysthymic and 
anxiety disorders since February 1993.  He said the veteran 
did not have total social and industrial impairment.  He was 
uncertain whether the veteran had severe social and 
industrial impairment, but he had considerable social and 
industrial impairment.  Dr. Reinhard related that the 
veteran's interpersonal contacts were consistently impaired, 
leading to constant feelings of isolation and depression.  
His feelings of unreliability and inflexibility affected his 
social and occupational functioning.  Dr. Reinhard said the 
veteran had a chronic dysthymic disorder and was unable to 
maintain employment or consistent social relationships.

A May 1994 VA outpatient record noted the veteran had 
glaucoma and was getting treatment.

In a June 1994 questionnaire, Dr. Nemazee related that he had 
treated the veteran for PTSD since March 1992.  He said the 
veteran had occasional total social and industrial 
impairment, and had severe social and industrial impairment.  
He was unstable, labile, had symptoms of PTSD, presented 
poorly, and was preoccupied with symptoms (physical and 
psychiatric).  His prognosis was deemed poor.  It was also 
opined that the veteran was unemployable.

In a June 1994 questionnaire, David Bann, M.D. related he had 
treated the veteran from August to November 1993 for a 
dysthymic disorder and PTSD.  Dr. Bann said the veteran had 
considerable social and industrial impairment.  The veteran 
reportedly had some capacity to form trusting relationships 
but had persistent difficulty in this area, and had a 
persistent coping mechanism of maintaining social isolation.  
Dr. Bann opined that the veteran might improve slowly, 
working with a structured therapy program.  Dr. Bann added 
that the veteran had significant psychological impairment 
that required on-going psychiatric intervention and that 
psychiatric impairment was adversely impacting his 
employability. 

In a June 1994 statement, Dr. Reinhard said he had treated 
the veteran for the past two years and that he believed the 
veteran suffered from severe symptoms of anxiety, depression, 
and low self-esteem, and had difficulty with interpersonal 
relationships.  Dr. Reinhard opined that the veteran had 
severe occupational and social impairment, the etiology of 
which was difficult to determine.  Finally Dr. Reinhard said 
that the veteran's condition resulted from multiple causes, 
including his military service.

At a July 1994 RO hearing, the veteran testified that he had 
difficulty sleeping, and had feelings of hopelessness, 
bleakness, and anxiety.  He also related he had many physical 
problems, including difficulty breathing.

In a July 1994 VA psychological evaluation report, Dr. Corson 
related that a review had been done of the veteran's 
treatment since 1990.  It was concluded that treatment 
(including psychotherapy and behavioral therapy) had not 
resulted in improvement of the veteran's condition and that 
he should be shifted to outpatient case management.

In July 1994 the veteran filed a claim for service connection 
for an eye condition, which he claimed was due an assault 
during active duty.

An August 1994 VA psychiatric examination report notes that 
the examiner was asked to differentiate between the veteran's 
psychiatric symptoms which were attributable to his service-
connected anxiety disorder and those which were not.  During 
the examination, the veteran said he was socially isolated, 
rejected social invitations, and felt unable to get close to 
friends.  He said he was totally disabled and incapable of 
working; he said that nine different agencies had found him 
to be totally disabled.  He said he no longer wanted to live.  
On mental status evaluation, he was in mild distress; he 
wrung his hands; he blinked rapidly at times; and he had a 
raised voice and rapid speech.  It was noted he displayed a 
bright presentation to his present situation.  The examiner 
said that it was next to impossible to assess what symptoms 
were attributable to his service-connected anxiety disorder 
and what was attributable to his personality disorder.

At a VA eye clinic in September 1994, it was reported that 
the veteran has atypical visual field loss for open angle 
glaucoma.  After examination the assessment was that he had 
visual field loss that was stable and had binocular episodes 
of vision loss not consistent with ischemic episodes.  The 
doctor said visual field studies could be conducted in the 
future but no intervention was currently needed. 

In a March 1995 statement, Douglas E. Dennett, M.D., related 
that while he was not familiar with all of the aspects of the 
veteran's case, it was his opinion that the veteran suffered 
from severe symptoms of PTSD and was certainly completely 
disabled and was unemployable.  In another March 1995 
statement, Dr. Dennett related that the veteran's anxiety 
neurosis, noted as early as 1954, was probably the early 
signs and symptoms of PTSD.  It was noted that the veteran 
lived alone in virtual isolation and had a markedly off-
putting affect on all those who came in contact with him (as 
a result of his preoccupation with harm, distrust, and 
disloyalty).  It was noted that the veteran's condition was 
grave; however, with adequate and appropriate treatment he 
could improve. 

In a November 1995 letter to the RO, Dr. Nemazee related he 
had last examined the veteran in November 1993.  Over the 
year and a half of evaluating the veteran, Dr. Nemazee noted 
the veteran had suffered irreparable damage from the physical 
and emotional insults he suffered while in the military.  
Despite some vocational success, the veteran's social and 
emotional functioning suffered terribly.  Dr. Nemazee noted 
there had been effects on his sexual behavior and marital 
relations, which was not a surprising, given his history as a 
rape victim.  It was remarked that the veteran's symptoms had 
resulted in his hospitalization at certain times.  It was 
opined that the veteran's primary disorders were an anxiety 
disorder and PTSD, and such resulted in painful and 
debilitating symptoms.  

On a March 1996 VA compensation examination by two VA 
doctors, the veteran reported he had been sexually assaulted 
while in service.  He said that his sexual trauma was related 
to subsequent diagnoses of anxiety and PTSD.  The examiners 
noted that he related every aspect of his life to the alleged 
sexual assault.  He reported he was divorced.  He said he was 
sad because he had not seen his two children in several 
years.  On mental status evaluation, he was oriented to time, 
place, and person.  His memory of recent and immediate events 
was intact but he was somewhat inconsistent in recalling 
details and the exact dates of certain events.  His speech 
was rapid, anxious, and fluctuated in tone.  His thought 
process was extremely tangential, loose, and at times 
circumstantial.  He was aware of the tangentiality, and on 
several occasions made a conscious effort to understand the 
examiner's questions and answer in a brief manner.  His 
thought content was quite preoccupied with himself and his 
inability to deal with his trauma.  He had a sense of 
superiority and blamed others, and at times was extremely 
suspicious and paranoid of others' intentions.  He had 
limited insight into his illness and dealt with his illness 
with somatization, projection, and displacement.  There was 
no evidence of cognitive impairment; his mood ranged from 
anger and frustration to depression; and his affect was quite 
labile.  It was noted that with the help of a variety of 
painkillers and antidepressant medication, he seemed to 
function reasonably.  His presentation did not reveal 
predominant symptoms and signs of PTSD; however, he had 
suffered from such in the past.  The diagnostic impressions 
were chronic, delayed PTSD (with current symptoms indicating 
that his symptoms were mild and did not seem to affect his 
functional ability), recurrent major depression (with 
reasonable functioning considering the treatment he was 
receiving), and borderline mixed personality disorder 
(narcissistic) with dependent features.  It was noted that 
his way of dealing with conflicts clearly related to his 
mixed personality disorder and definitely impaired his 
functional ability severely.  

In a May 1996 addendum to the March 1996 VA psychiatric 
examination, it was noted that the veteran had recurrent and 
intrusive recollections and nightmares concerning an in-
service rape incident.  He said he experienced social and 
occupational isolation and recurrent depression with anxiety, 
reflecting PTSD.  The examiner opined that the veteran's 
symptoms had reached the proportion such that an Axis I 
diagnosis of major depression was warranted. 

Psychological testing performed at the VA in June 1996, 
including the MMPI 2 profile, showed that the veteran's 
symptoms included social isolation and withdrawal.  It was 
noted that the pattern of the MMPI 2 did not meet the typical 
PTSD profile, and that psychasthenia, an index of anxiety, 
was not elevated.  The Axis I diagnostic impression was 
dysthymia (late onset) and the Axis II diagnostic impression 
was a personality disorder (not otherwise specified).

A number of medical records from the 1990s show a low back 
condition, with degenerative changes shown by X-ray studies.

In May 1999 a private chiropractor, John F. Guerriere, DC, 
reported that he had been treating the veteran for the last 7 
years.  The chiropractor reported that he had read in the 
veteran's file that he was having low back complaints on 
September 25, 1951, and that he was still having such 
complaints.  The doctor reported that the veteran had 
sacroiliac dysfunction.  It was reported that that service X-
rays showed a cystic growth on the hip.  The chiropractor 
said the present diagnosis was sacroiliac subluxation and 
sacroiliac radiculitis, and said the veteran had this 
condition since 1951.  

In another May 1999 statement, apparently written to get the 
veteran handicapped parking privileges, the chiropractor 
reported that the veteran had problems walking and carrying 
things, had a middle left finger which was of no use, and had 
dizzy spells.  He also said that most of his problems were 
caused by his low back that was injured in service.

In a June 1999 affidavit, the veteran said he never played 
football prior to, during, or after service.  He said this 
again in a July 2000 affidavit, adding that he never had a 
problem with his low back prior to service, and his back 
trouble began in service.

An August 1999 letter from the Social Security Administration 
(SSA) notes the veteran's claim for SSA disability benefits 
had been denied.  In a March 2000 statement, the SSA noted 
there were no related medical records, as the SSA claim had 
been denied based on not meeting the insured status 
requirements.

In May 2000 two VA psychiatrists reviewed of the veteran' 
entire claims file and interviewed the veteran for 55 
minutes, and then again reviewed the claims file.  They noted 
that the most common recurring diagnoses in the file were 
PTSD; generalized anxiety disorder; and a personality 
disorder, not otherwise specified, with cluster B traits, 
which include narcissistic, histrionic, borderline, 
antisocial, and depressive symptoms at various times.  There 
was a repeated and significant mention of pedophilia with 
substantiation.  The veteran reported that he continued to 
suffer from low back pain and "C" (upon pressing, "C" was 
apparently cancer).  He said that he had not worked in 10 
years and had run a safe business prior to that.  He related 
that he had been married and divorced twice, although the 
doctors said the record showed he had been married and 
divorced three times.  He denied any current relationships or 
friends.  He spent the first five minutes of the examination 
interview angrily describing problems he was having with the 
VA that created significant stress in his life.  He was quite 
reluctant to discuss the sexual assault alleged to have 
occurred in the military.  He stated he had trouble sleeping, 
secondary to back pain.  He stated he could not talk to 
others about "it" which, when pressed, seemed to be sexual 
matters.  He stated that he was frightened when he awoke in 
the night fearing that he would be attacked.  He complained 
of memory and concentration problems and flashbacks of the 
alleged assault in the military.  He denied free-floating 
worry.  He expressed significant concerns about various 
physical conditions.  He said he had had depressed moods over 
the last 2 to 3 years, but was unclear whether he had it most 
days or how severe it was as he refused to quantitate things.  
He denied suicidal thoughts.  

On the mental status portion of the May 2000 VA examination, 
it was noted that the veteran was neatly and casually 
dressed.  He had fair to good eye contact throughout the 
interview.  There was no evidence of psychomotor agitation, 
retardation, or abnormal movements.  His mood was depressed.  
His affect was angry, irritable, and somewhat labile.  His 
speech was of regular rate and rhythm with normal prosody.  
He was goal directed and logical.  He denied suicidal or 
homicidal thoughts, intent, or plans.  He denied auditory or 
visual hallucinations.  There was no evidence of thought 
disorder, although he had some slight tendency to be 
suspicious and guarded, especially about the VA.  His insight 
and judgment appeared impaired.  He was notably unwilling do 
talk about many subjects, including any history of legal 
problems or sexual matters.

The VA examiners commented that there was no impairment of 
thought process or communication.  There was no evidence of 
delusions or hallucinations.  There was significant evidence 
in the record of inappropriate behavior, specifically his 
sexual interactions with young girls and non-consenting 
adults.  There was no evidence of suicidal or homicidal 
thoughts.  He said, and it appeared true, that he was able to 
maintain personal hygiene and other basic activities of daily 
living.  He was oriented to person, place, and time.  There 
was no evidence of memory loss or impairment on examination; 
however, it was noted that the record documented cognitive 
impairments by neuropsychological testing.  He denied 
symptoms consistent with obsessive or ritualistic behavior.  
The rate and flow of speech was normal.  He denied symptoms 
consistent with panic attacks.  He denied anxious mood, 
although this was documented in the record.  He said that he 
had a depressed mood, although he was unwilling and/or unable 
to quantitate this.  There was significant evidence of 
impaired impulse control, specifically around sexual matters.  
He described significant sleep impairment that he attributed 
to back pain.

The VA examiners commented that there were many incidences in 
the veteran's claims file where he had misrepresented himself 
to psychiatric care providers who did not have full access to 
his records, including his legal problems.  There was also 
some evidence that VA property that was last handled by him 
had disappeared.  Based on the large amount of documentation, 
it was the opinion of the examiners that the veteran was 
unable or unwilling to fully work with examiners.  He clearly 
had a long-standing pattern of psychiatric distress, 
including cognitive problems, inappropriate emotional 
responses, interpersonal functioning difficulties, and 
impulse control problems.  This pattern appeared enduring, 
had been seen across many social and personal settings, went 
back to at least adolescence and early adulthood, and was not 
consistent with any mental disorder other than a personality 
disorder.  Therefore, the veteran clearly met the criteria 
for a personality disorder.

The VA examiners further noted that the specific traits of 
the personality disorder included a failure to conform to 
social norms with respect to lawful behaviors, deceitfulness, 
irritability, reckless disregard for the safety of others, 
lack or remorse, a history of instability of mood, including 
anxiety lasting from hours to days, inappropriate intense 
anger, transient stress related paranoid ideation, an 
impressionistic style of speech that was lacking in detail, 
self-dramatization, theatricality, an exaggerated expression 
of emotion, a grandiose sense of self-importance, a sense of 
entitlement, a history of interpersonal exploitation, and a 
lack of empathy.  As well, there was evidence that he had 
excessive anxiety and worries that were difficult for him to 
control.  He reported being easily fatigued and having 
difficulty concentrating and a sleep disturbance.  Although, 
many times, the focus of his anxiety and worry was his 
alleged PTSD symptoms, clearly he still had these symptoms of 
worry.

The VA examiners further noted that there was significant 
evidence to support a diagnosis of pedophilia and the veteran 
refused to answer any detailed questions regarding sexual 
matters.  There was no evidence in the record that he met the 
criterion for PTSD and due to his documented pedophilia they 
concurred with other doctors that it was much more likely 
than not that the veteran did not have PTSD.  Finally they 
noted that when the veteran was asked about what he liked to 
do, he volunteered that he liked to study psychiatry because 
"there are no right answers."

The diagnoses on the May 2000 VA examination were generalized 
anxiety disorder; pedophilia; and personality disorder with 
antisocial, narcissistic and histrionic traits.  His Global 
Assessment of Functioning (GAF) score was 55, representing a 
moderate difficulty in social and occupational functioning, 
i.e.; he had a long history of difficulty forming 
relationships with friends and had a long history of 
conflicts with peers and co-workers.  The doctors said that 
it was more likely than not that the veteran had had these 
three disorders, generalized anxiety disorder, pedophilia, 
and personality disorder, for many years.  It was stated that 
the weight of the evidence did not support any other current 
active psychiatric disorders.  The doctors stated it is more 
likely than not that 50% of the veteran's decrease in GAF is 
due to his personality disorder and 50% of the decrease is 
due to his generalized anxiety disorder.  It was not possible 
to further differentiate the effects of these two disorders, 
as they were both long-standing, chronic, and intertwined.

A July 2000 report of a "Vocational Analysis and 
Employability Assessment" was prepared by Carl Barchi, M.Ed. 
(vocational specialist) of an organization called Self Work.  
Mr. Barchi said he reviewed the veteran's file and 
interviewed the veteran by telephone in June 2000.  He said 
the veteran's human relations skills were noticeably 
deficient.  The veteran's educational background (reportedly 
including a bachelor's degree) and vocational background 
(reportedly including 18 years of work as a self-employed 
safe salesman) were reviewed.  The May 2000 VA psychiatric 
examination was also noted.  Mr. Barchi stated that the 
veteran was socially isolated and occupationally 
incapacitated for the last 13 years.  Mr. Barchi opined that 
due to the veteran's generalized anxiety disorder and its 
associated functional limitations, and without considering 
his age and non-service-connected medical and psychiatric 
problems, he was permanently and totally disabled and unable 
to obtain or maintain employment.






II. Analysis

The file shows that there has been extensive development of 
the evidence in this case, and there is no further VA duty to 
assist the veteran as to any of the issues on appeal.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114. Stat. 2096 (2000),

A.  Applications to reopen claims for service connection for 
a back disability and PTSD.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's claims for service connection for residuals of 
a back injury and for PTSD were previously denied by RO 
decision in August 1952 and June 1993, respectively.  Those 
decisions were not appealed and thus became final.  Despite 
the final RO decisions, the claims may be reopened if new and 
material evidence has been received since then; and if the 
claims are thus reopened they will be reviewed on a de novo 
basis, considering all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3rd 1356 (Fed.Cir. 1998). 




Back disability

Evidence of record at the time the October 1952 RO decision 
denying service connection for a back condition included the 
veteran's service medical records and post-service VA 
orthopedic and psychiatric examinations.  At the time of 1952 
RO decision, the evidence showed that at the veteran's 1950 
pre-induction examination, and during his 1951-1952 active 
duty, he reported back complaints stemming from a football 
injury to the back before service.  It was noted that he had 
reported such complaints for about 5 years and he gave a 
consistent story about the initial injury having occurred 
while playing football.  Moreover, examinations during and 
after service revealed no clear back pathology and the 
complaints of back were considered psychogenic as reflected 
by the diagnosis in service of psychogenic neuro-skeletal 
reaction and the post-service VA psychiatric diagnosis of a 
conversion reaction.  It is specifically noted that service 
myelogram and X-rays of the thoracic and lumbar spine were 
normal.  

Evidence received since the 1952 RO decision, submitted in 
support of the application to reopen the claim for service 
connection for a back disability, includes statements by the 
veteran that he never played football and did not have a back 
condition before service.  This directly contradicts his 
statements made prior to and during service.  The veteran's 
recent statements are not material evidence as they are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim for service connection.  
38 C.F.R. § 3.156.  

The veteran has submitted a statement from a chiropractor 
that service X-rays showed a cystic growth on the hip.  Such 
directly contradicts the medical record (X-rays in service 
were negative), and the Board concludes that the only source 
for the chiropractor's statement could be the veteran 
himself.  A medical opinion based on an inaccurate factual 
premise has no probative value and is not material evidence.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  Other medical 
records from the 1990s show a back condition with 
degenerative changes, but this medical evidence does not link 
the condition with service.  The additional medical records 
are not material evidence as they are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim for service connection.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the 1952 RO decision that denied service 
connection for a back condition.  Thus, the claim has not 
been reopened, and that RO decision remains final.

PTSD

With regard to the application to reopen a claim for service 
connection for PTSD, the Board notes that there was no 
evidence of a service stressor at the time the veteran was 
denied service connection for PTSD in 1993.  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in- service 
stressors.  If a claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f) (1999).  [This regulation was recently 
revised, effective from March 1997, and now provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2000).]  

As the veteran did not engage in combat he must provide 
evidence of a stressor to support any PTSD diagnosis.  The 
veteran claims his stressor was being raped during service.  
He admits he never told such stories to any one, including 
mental health care providers, until after he had spent time 
in a maximum-security prison for sexual molestation of a 
minor.  There is no potential stressor development that has 
ever been suggested by his story.  Since the 1993 RO decision 
denying service connection for PTSD, he has continued to 
report tales of sexual abuse during service.  The veteran's 
recent assertions of service stressors are merely redundant 
or cumulative, not new evidence.  Vargas-Gonzalez v. West, 12 
Vet.App. 321 (1999).  Moreover, such statements are not 
material evidence since he did not engage in combat, and his 
statements thus do not suffice to verify stressors.  Likewise 
such history of the claimed stressors reiterated by some 
health care professionals is also not material.  
Significantly, the latest VA examination in 2000, which is 
the most thorough medical evaluation on file, found no 
diagnosis of PTSD.

The Board concludes that new and material evidence has not 
been submitted since the June 1993 RO decision that denied 
service connection for PTSD.  Thus, the claim has not been 
reopened, and the 1993 decision remains final.  

B.  Service connection for glaucoma

The service medical records, including the veteran's 1952 
service discharge examination, are negative for glaucoma.  
There is no evidence of glaucoma within the year after 
service as required for a presumption of service connection.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
The first indication of glaucoma was in the 1990s, about 40 
years after service.  This lengthy lapse of time after 
service, without pertinent complaints, is evidence against a 
finding of a relationship between a current eye disability 
and service. Mense v. Derwinski, 1 Vet.App. 354 (1991).  The 
veteran has given no explanation for his apparent belief that 
glaucoma is related to service; he has merely filed a claim 
for service connection.  There is no competent medical 
evidence that links the claimed glaucoma, first mentioned 
decades after service, to his service.

The weight of the evidence demonstrates that glaucoma, if 
present, began many years after service, and it was neither 
incurred in nor aggravated by service.  The Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for glaucoma.   Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

C. An increased rating for a service-connected anxiety 
disorder  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, in a claim for an 
increased rating, the present level of disability is of 
primary concern; the more recent evidence is generally the 
most relevant, as it provides the most accurate picture of 
the current severity of the disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's anxiety disorder was initially evaluated under 
38 C.F.R. § 4.132, Code 9400 (1990-1996).  This provides that 
a 50 percent rating is assigned when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 30 percent rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In a precedent 
opinion, the VA General Counsel concluded that the term 
"definite" (for a 30 percent rating under 38 C.F.R. 
§ 4.132) is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents the degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.

On November 7, 1996, the rating criteria for mental disorders 
(including an anxiety disorder, Code 9400) were revised and 
are now found in 38 C.F.R. § 4.130 (2000).  The revised 
criteria provide that a 50 percent rating is to be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

As the veteran's claim for an increased rating for an anxiety 
disorder was pending when the regulations pertaining to 
rating psychiatric disabilities were revised, he is entitled 
to the version of the law most favorable to him, although the 
new criteria may only be applied to the time after their 
effective date.  Karnas v. Derwinski, 1 Vet.App. 308 (1990); 
VAOPGCPREC 3-2000.

The Board notes that the veteran's psychiatric profile not 
only consists of a service-connected anxiety disorder but 
also several other non-service-connected psychiatric 
conditions; and the manifestations of such non-service-
connected disorders must be excluded when determining the 
compensation rating.  38 C.F.R. § 4.14.  In this regard, the 
most consistent diagnosis in the medical records is a 
personality disorder.  Compensation is precluded for a 
personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  
The veteran also has a documented history of sexual 
misconduct, including pedophilia, which is not part of his 
service-connected anxiety disorder.  Purported PTSD is not 
service connected, and the veteran's alleged service 
stressor, of being raped, has never been established be 
credible evidence. 

A review of the evidence shows that in 1993 and 1994, several 
doctors responded to a questionnaire (apparently sent by the 
veteran's representative) which inquired as to the veteran's 
social and industrial impairment.  Collectively, the 
questionnaires reflect that the veteran received some 
psychiatric treatment for his service-connected anxiety 
disorder but mostly received treatment for non-service-
connected psychiatric conditions.  Additionally, most of the 
questionnaires reflect the opinion that the veteran was 
socially isolated and unemployable.

When the veteran was examined for VA compensation purposes in 
August 1994, it was opined it was almost impossible to assess 
what symptoms were attributable to his service-connected 
anxiety disorder and what symptoms were attributable to his 
non-service-connected personality disorder.  When examined by 
the VA in March 1996, the diagnostic impressions were PTSD, 
recurrent major depression, and a borderline mixed 
personality disorder; the Board notes that none of these 
conditions are service-connected disabilities.  The March 
1996 VA compensation examination report also reflects the 
opinion that it was the veteran's non-service-connected 
personality disorder that severely impaired his functional 
ability.  Psychological testing in June 1996 led to 
impressions of dysthymia and a personality disorder; 
significantly, an index for anxiety was not elevated.

The Board finds that the most thorough medical evaluation of 
the veteran's service-connected anxiety disorder is the May 
2000 VA examination by a board of two psychiatrists.  The 
doctors reviewed the veteran's claims folder in detail, 
personally interviewed the veteran, and again reviewed the 
claims folder.  The report of this VA examination evinces 
careful and detailed analysis by the examiners.  The 
diagnoses at this examination were a generalized anxiety 
disorder, pedophilia, and a personality disorder.  The 
doctors indicated that the veteran's overall GAF score was 55 
(representing moderate difficulty in social and occupational 
functioning); and it was further stated that only half of 
this reduced GAF was due to the service-connected anxiety 
disorder, and the other half was due to the non-service-
connected personality disorder.  In other word, the 
impairment from the service-connected anxiety disorder alone 
is much less than the moderate impairment of a GAF score of 
55.  

In a July 2000 report, a private vocational specialist opined 
that the veteran's anxiety disorder was totally disabling.  
The Board finds that this private opinion has little 
probative value, and is outweighed by other evidence on file, 
particularly the May 2000 VA examination by a board of two 
psychiatrists.  The private vocational specialist only 
interviewed the veteran over the telephone (and purportedly 
reviewed all records provided to him); the private vocational 
specialist does not have the credentials of a psychiatrist 
and is thus less qualified to judge the severity of a 
psychiatric condition; and the private vocational 
specialist's opinion of total disability from the anxiety 
disorder is not in keeping with a GAF score of 55 (let alone 
the fact that only half of the reduced GAF was medically 
attributed to the anxiety disorder).

While the Board acknowledges that the veteran suffers from 
social and industrial impairment, the evidence shows that 
such is not primarily caused by his service-connected anxiety 
disorder.  Rather, the weight of the credible medical 
evidence, including the thorough May 2000 VA examination, 
indicates that at least half of his overall psychiatric 
impairment is due to a non-service-connected personality 
disorder and pedophilia.  Moreover, the impairment due only 
to the service-connected anxiety disorder is not even 
moderate in degree.

Applying the old criteria, the Board finds that there is no 
persuasive evidence that shows that the veteran's anxiety 
disorder produces more than a "definite" (30 percent) 
degree of industrial impairment.  See VAOPGCPREC 9-93.  There 
is no credible evidence that the veteran's anxiety disorder 
results in considerable social and industrial impairment as 
required for a higher rating under the old criteria.  The 
weight of the evidence shows that the veteran's service-
connected anxiety disorder more nearly approximates the 
criteria for a 30 percent rating under the old criteria.  
38 C.F.R. § 4.7.

With respect to the new criteria, the Board notes that 
medical evidence, including the findings of a 2000 VA 
compensation examination, indicates that the service-
connected anxiety disorder (to the exclusion of a non-
service-connected personality disorder and pedophilia) does 
not result in the typical symptoms listed in the 50 percent 
criteria, and for that matter it appears that the service-
connected anxiety disorder alone is not causing many of the 
symptoms listed in the criteria for the current 30 percent 
rating.  The weight of the evidence shows that the veteran's 
service-connected anxiety disorder more nearly approximates 
the criteria for a 30 percent rating under the new criteria.  
38 C.F.R. § 4.7. 

The requirements for a schedular rating in excess of 30 
percent for the service-connected anxiety disorder, under the 
old or new rating criteria, are not shown.  It has been 
argued that a higher rating should be assigned on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
the present case there is no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet.App. 337 
(1996).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment and frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case, and the schedular 30 percent rating 
which has been assigned for the anxiety disorder adequately 
compensates the veteran for his related industrial 
impairment.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The weight of the evidence establishes that the veteran's 
service-connected anxiety disorder is no more than 30 percent 
disabling.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.



D.  A temporary total hospitalization rating for a VAMC 
admission from February 10, 1993 to March 19, 1993.

The veteran's only service-connected disability is the above-
discussed anxiety disorder.  He claims entitlement to 
temporary total hospitalization benefits under 38 C.F.R. § 
4.29 based on his admission to a VAMC from February 10, 1993 
to March 19, 1993.  The controlling regulation in this case, 
38 C.F.R. § 4.29, provides, in pertinent part, that a 
temporary total compensation rating based on hospitalization 
may be granted when a service-connected disability has 
required hospital treatment in a VA hospital for a period in 
excess of 21 days.

The VAMC discharge summary from February 10 to March 19, 1993 
admission notes treatment for PTSD and a personality 
disorder, neither of which is service-connected.  The 
veteran's service-connected anxiety disorder was not even 
listed as a diagnosis on the discharge summary.  The VAMC 
discharge summary notes that his treatment related to his 
behavior or acceptance of other people; this behavior has 
been considered as specific traits of his non-service-
connected personality disorder.  The Board has considered the 
statement from Dr. Corson that the veteran's anxiety and 
neurotic conditions were at the core of the reasons for his 
admission in early 1993; presumably this refers to the 
February-March 1993 VA hospital admission.  Dr. Corson's 
statement is ambiguous on its face; he says the veteran was 
admitted for manifestations of PTSD (which is non-service-
connected).  

The weight of the credible evidence establishes that the 
veteran's service-connected anxiety disorder did not require 
hospital treatment in excess of 21 days during the February-
March 1993 VAMC admission, and thus the requirements of a 
temporary total hospitalization rating under 38 C.F.R. § 4.29 
have not been met.  The preponderance of the evidence is 
against the claim for this benefit; thus the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

The application to reopen a claim for service connection for 
a back disability is denied.

The application to reopen a claim for service connection for 
PTSD is denied.

Service connection for glaucoma is denied.

An increased rating for a service-connected anxiety disorder 
is denied.

A temporary total hospitalization rating for a VAMC admission 
from February 10, 1993 to March 19, 1993 is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

